PER CURIAM:
Claimants seek an award of $579.04 for damage to their 1979 Ford Bronco, which occurred on a bridge on the Whitman Creek Road in Logan County, West Virginia, on October 8, 1984. Barbara White was driving the vehicle at the time of the incident. As the vehicle crossed the bridge, which is a wooden planked bridge, one of the planks, a two by eight, dislodged and tore a hole through the bottom of the Bronco.
The State is neither an insurer nor a guarantor of the safety of travellers on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). In order to charge respondent with negligence, actual or constructive notice of the defect is required. There was no evidence of actual notice to respondent, but this Court has previously held, under similar circumstances, that respondent’s failure to discover the condition of the bridge floor constituted negligence. See: Eller v. Dept. of Highways, 13 Ct.Cl. 155 (1980); Williams v. Dept. of Highways, 11 Ct.Cl. 263 (1977). The Court, therefore, makes an award to the claimants in the amount of $579.04.
Award of $579.04.